Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-12 recite limitations relating to a surface of “each of the trenches” – e.g. “outer side surface of each of the trenches” of claim 10, “inner side surface of each of the trenches” of claim 11, etc.  But claim 1, from which claims 9-12 depend, states that “each of the trenches comprises an outer trench and an inner trench”.  The respective limitations of claims 9-12 could be read as requiring that the outer trench and the inner trench share a surface, or could refer to a surface of the inner trench, or could refer to a surface of the outer trench, or could refer to any one of multiple surfaces in each of the inner trench and the outer trench.   
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."

For the purposes of examination and to further compact prosecution, the term “each of the trenches,” will be interpreted as including both the inner and outer trenches in claim 8; the first “each of the trenches” of claim 9 will be interpreted as only the inner trench; the second “each of the trenches” of claim 9 will be interpreted as only the outer trench; the “each of the trenches” of claims 10, 11, and 12 will be interpreted as both the inner and outer trenches.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 12, 15, 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 20180190576) in view of Ogata (US 20040245652 A1).
Regarding claim 1, Rodriguez discloses a semiconductor package, comprising: a buffer (die lead 2204, fig 22, para 0047); a chip (die placement outlines 2228, 2230, 2232, 2234) mounted on the buffer; an adhesive layer (adhesive 802, fig 14, para 0039) disposed between the buffer and the chip; and a molding material (encapsulation 1404, fig 14, para 0047) surrounding the chip, wherein the buffer comprises a plurality of trenches (first to fourth recesses 2208-2222, fig 22) disposed adjacent to each of a plurality of edges of the buffer.
Rodriguez does not explicitly disclose that the chip is a stack of chips.  However, chips are often stacked to provide more semiconductor devices in the same lateral area.  For example, in the same field of art, Ogata discloses stacks of chips with adhesive therebetween.  The chip of Rodriguez could be replaced with the chip stack (chips 4a, 5a, and adhesive) of Ogata, and this would arrive at the claimed limitation.  In the combination, the shaped trenches of Rodriguez would continue to level and anchor the bottom layer of adhesive, as taught by Rodriguez at e.g, para 0066; while the chip stack of Ogata would continue to provide a high-density chip package with fewer manufacturing steps, as taught by Ogata at e.g. para 0013.   Based on the above analysis, one of ordinary skill in the art would have the ability to replace the single semiconductor chip with chip stacks to increase the density of semiconductors in the same lateral area with predictable result.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for 
Further regarding claim 1, the combination of Rodriguez and Ogata discloses that each of the trenches comprises an outer trench (peripheral recessed region 2222, fig 22 Rodriguez) and an inner trench (recessed region 2208), wherein the outer trench is disposed closer to a corresponding adjacent edge of the edges of the buffer than the inner trench, wherein the outer trench is shorter than the corresponding adjacent edge of a chip area (annotated fig 22, Rodriguez).

    PNG
    media_image1.png
    702
    643
    media_image1.png
    Greyscale



Regarding claim 2, the combination of Rodriguez and Ogata of claim 1 further discloses that the chip stack comprises: a plurality of chips (Ogata: chips 4a, 5a, and adhesive) stacked on one another; and a plurality of inter-chip adhesive layers (Ogata: adhesive layer 4c and 5c) disposed between the plurality of chips.

Regarding claim 4, the combination of Rodriguez and Ogata of claim 1 further discloses that the chip stack (chips 4a, 5a, Ogata) is disposed in the chip area (dotted lines, fig 22 Rodriguez) in a top view, wherein the inter-chip adhesive layers comprise inter-chip fillets (bulges in adhesive layer 5c, Ogata) protruding to an outside of the chip area in the top view.
Regarding claim 5, the combination of Rodriguez and Ogata of claim 1 further discloses that each of the chips comprises an opened chip trench (Fig. 1, projecting parts of chip 5a, para 0033 Ogata) disposed at an edge thereof.
Regarding claim 6, the combination of Rodriguez and Ogata of claim 1 further discloses that an outer side of the opened chip trench (projecting parts of chip 5a, para 0033 Ogata) is open.
Regarding claim 8, the combination of Rodriguez and Ogata of claim 1 further discloses that a depth of each of the trenches is about 50% or less (less than half the thickness of the main body; para 0037, Rodriguez) of a vertical thickness of the buffer.
Regarding claim 9, the combination of Rodriguez and Ogata of claim 1 further discloses that, in a top view, an inner side surface (inner sidewall of outermost trench 2220, fig. 22, Rodriguez) of each of the trenches is located within the chip area of the buffer, and an outer side surface (outer sidewall of outermost trench, fig 22, Rodriguez) of each of the trenches is located outside the chip area of the buffer (para 0066 Rodriguez, to prevent adhesive climb).
Regarding claim 10, the combination of Rodriguez and Ogata of claim 1 further discloses that the inner side surface and the outer side surface of each of the trenches are about equally spaced apart (various dimensions of trenches 2220, fig. 22 of Rodriguez) from the corresponding adjacent edge of the chip area in the top view.

Regarding claim 15, the combination of Rodriguez and Ogata of claim 1 further discloses that the outer trench (2220, fig 22 Rodriguez) has a greater length than the inner trench (2118, fig 22 Rodriguez).
Regarding claim 17, the combination of Rodriguez and Ogata of claim 1 further discloses that an outer side surface of the inner trench is located within the chip area of the buffer in a top view (fig 22 Rodriguez).  
Regarding claim 18, the combination of Rodriguez and Ogata of claim 1 further discloses that each of the trenches is located (portions of all trenches 2220, 2218, etc, are located underneath the chips) within the chip area of the buffer in a top view.
Regarding claim 19, the combination of Rodriguez and Ogata of claim 1 further discloses that each of the trenches has a polygonal-shaped (square walls of recessed regions 2220, fig. 23, Rodriguez) vertical cross-section.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 20180190576) in view of Ogata (US 20040245652 A1) and further in view of Kwak (US 10497675 B2)
Regarding claim 7, the combination of Rodriguez and Ogata of claim 1 does not disclose that each of the chips comprises a plurality of chip trenches disposed in a top surface and a bottom surface of an edge thereof.  
However, in the same field of art, Kwak applies a plurality of chip trenches (uneven patterns 110 and 210, Figs. 9 and 18, col 6 ln 21-25) disposed in a top surface and a bottom surface of an edge thereof.  The uneven patterns of Kwak could be formed on the chips within the chip stack of Ogata, using laser or dry etching, as taught by Kwak at e.g. col 6 ln 35-40.  In the combination, the uneven patterns of Kwak would continue to channel the flow of adhesive between chips to prevent overflow 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 20180190576) in view of Ogata (US 20040245652 A1) and further in view of Tomura (US 20100025847 A1).
Regarding claim 11, the combination of Rodriguez and Ogata of claim 1 does not disclose that an inner side surface of each of the trenches is vertically aligned with the corresponding adjacent edge of the chip area of the buffer.  However, in the same field of art, Tomura discloses that the location and size of the trenches can be arbitrarily adjusted to meet a user’s design requirements, including a position wherein an inner side surface (surface P2, Fig. 2) of each of the trenches is vertically aligned with the corresponding adjacent edge of the chip area (area covered by chip 2) of the buffer.  The trenches of Rodriguez could be adjusted in size or position according to the methods of Tomura.  This combination would arrive at the claimed limitation. 
In the combination, the position changes taught by Tomura would continue to shape the spreading area of the adhesive fillet, as taught by Tomura at para 0065, allowing for placement of the 
Based on the above analysis, one of ordinary skill in the art would have recognized that adjusting the position of the trenches would yield the predictable result of adjusting the resultant position of an adhesive fillet.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because adjusting size and position of trenches for improving adhesive flow under semiconductor chips was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in similar situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 20180190576) in view of Ogata (US 20040245652 A1)
	Regarding claim 14, the combination of Rodriguez (embodiment of fig 22) and Ogata does not explicitly disclose that the outer trench is an opened trench, and an outer side of the opened trench is open to an outside of the buffer.
	Nevertheless, Rodriguez discloses these features in other embodiments (see figs 5, 9, 14, 17), where outer trench is an opened trench (disclosing both partial openings at crenel patterns, and fully open outer trenches), and an outer side of the opened trench is open to an outside of the buffer.  A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of modifying these alternative embodiments, by partially or fully 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura (US 20100025847 A1) in view of Chang (US 20170365591 A1) and further in view of Rodriguez (US 20180190576). 
	Regarding claim 24, Tomura discloses: a semiconductor package, comprising: a buffer (board 4, fig 17).  Tomura does not disclose a chip stack mounted on the buffer (Tomura discloses a single chip in this location instead.)
	However, in the same field of art, Chang discloses that the chip stack (120, 220) comprises a plurality of chips (120, 220, fig 5a and 9) stacked on one another; wherein the chip stack comprises a plurality of inter-chip adhesive layers (as1-3) disposed between the plurality of chips, wherein each of the plurality of chips comprises a plurality of chip bumps (interconnect members 112, para 0026); and a plurality of buffer bumps (interconnect members 112, fig. 5A) disposed on a top surface of the buffer (package substrate 100); and a molding material (500) surrounding the chip stack.
	The chip of Tomura could be replaced by the chip stack, intra-stack connectors, and molding of Chang.  This combination would arrive at the claimed limitations.  In the combination, the trenches and buffers of Tomura would continue to shape fillets of adhesive and prevent fillet bridging, as taught by Tomura at e.g. para 0036, while the chip stack of Chang would continue to provide more chips in a small horizontal area in a stack with high mechanical strength, as taught by Chang at e.g. para 0004.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because there is no more than a “simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement,” KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  
	Further regarding claim 24, the combination of Tomura and Chang discloses an adhesive layer (underfill 607, Tomura fig 17) disposed between the buffer and the chip stack; and a molding material  (500, Chang) surrounding the chip stack, wherein the buffer comprises: a chip area (area covered by chip, Tomura fig 17) occupied by the chip stack in a top view; a plurality of buffer bumps (board electrodes 5, Tomura) disposed on a top surface of the buffer; and a plurality of trenches (Trenches 610, fig. 17 Tomura) disposed adjacent to a plurality of edges of the buffer, wherein the adhesive layer comprises a fillet (607a, Tomura), wherein a portion of the fillet is located in at least one of the plurality of trenches (Fig. 17, Tomura),  wherein the chip stack (Chang 120, 220) comprises: a plurality of chips (as1-3, Chang) stacked on one another; and a plurality of inter-chip adhesive layers disposed between the plurality of chips, wherein each of the plurality of chips comprises a plurality of chip bumps (interconnect members 112, fig. 5A Chang), wherein the adhesive layer comprises a fillet (607a Tomura), wherein a portion of the fillet is located in at least one of the plurality of trenches (fig 17 Tomura), wherein each of the trenches comprises an outer trench and an inner trench (first and second recess portion 610, Tomura), wherein the outer trench is disposed closer to a corresponding adjacent edge of the edges of the buffer than the inner trench (fig 17 Tomura), wherein the outer trench is shorter than the corresponding adjacent edge of the chip area (recess portions broken into segments, fig 13 Tomura.) 

However, the location of buffer trenches relative to a chip will change if a differently-sized chip is mounted on the same buffer.  For example, Rodriguez discloses a small chip (die placement outline 2228, fig 22) which is mounted on a buffer (main body 2202) so that an inner side surface of an inner trench (recess 2208) is located within the chip area in a top view, wherein an outer side surface of the inner trench is located outside the chip area in the top view (fig 22, die overhanging the first recess para 0066 Rodriguez.)  A person having ordinary skill in the art at the time of filing would have recognized that chips are available in multiple sizes, and could have substituted a smaller chip stack for the chip stack of Chang.  This would arrive at the claimed limitation, and achieve the predictable result of reducing parts needed by using the same style of mounting buffer for differently-sized chip stacks. 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dimaano (US 20070075404 A1) discloses a variety of additional shapes and locations for trenches on a die paddle or buffer.
	Nguyen (US 20090152691 A1) discloses a variety of additional shapes and locations for trenches on a die paddle or buffer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817